STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


Thomas I. Palley,
Petitioner Below, Petitioner                                                     FILED
                                                                              January 30, 2015
                                                                            RORY L. PERRY II, CLERK
vs) No. 14-0686 (Tucker County 14-P-6)                                    SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA
Tucker County Commission
Respondent Below, Respondent



                               MEMORANDUM DECISION

        Petitioner Thomas I. Palley, appearing pro se, appeals the order of the Circuit Court of
Tucker County, entered July 14, 2014, that dismissed his appeal from a decision of Respondent
Tucker County Commission, sitting as the Board of Equalization and Review, because petitioner
failed to file the record before the board with the circuit court. Respondent, by counsel Raymond
K. LaMora, III, filed a summary response in support of the circuit court’s order.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       Petitioner owns real property at 105 North Point Woods in Tucker County, West Virginia.
According to petitioner, the Tucker County Assessor (“Assessor”) valued his property at
$344,200.00, for the 2014 tax assessment, which represented a 42.8% increase from the Assessor’s
previous valuation. Petitioner challenged the Assessor’s 2014 assessment before respondent in its
capacity as the Board of Equalization and Review. Following a hearing, respondent upheld the
assessment on March 5, 2014.

        On March 31, 2014, petitioner appealed respondent’s decision to uphold the assessment to
the circuit court. Respondent filed a motion to dismiss. On July 11, 2014, the circuit court
dismissed petitioner’s appeal pursuant to West Virginia Code §§ 11-3-24 and 11-3-25,1 and Tax

       1
          West Virginia Code § 11-3-24 delineates respondent’s powers and duties as the Board of
Equalization and Review, including the right of a taxpayer to appeal the board’s decision (with
reference to West Virginia Code § 11-3-25). See W.Va. Code § 11-3-24(j). West Virginia Code §
11-3-25 sets forth the procedure for reviewing the board’s decision, including the requirements
that the appeal—and the record that was before the board—each must be filed with the circuit
court by certain deadlines. See W.Va. Code §§ 11-3-25(a) and (b).
                                                1
Assessment Against Purple Turtle, LLC v. Gooden, 223 W.Va. 755, 679 S.E.2d 587 (2009)
(reaffirming prior case law interpreting West Virginia Code §§ 11-3-24 and 11-3-25), under which
a party appealing a decision of a Board of Equalization and Review must both (1) file his appeal;
and (2) file the record before the board with the circuit court by the time set forth in West Virginia
Code § 11-3-25.2 It is undisputed that petitioner did not file the record before the board with the
circuit court.

        Petitioner now appeals the circuit court’s July 11, 2014, dismissal order. “Appellate review
of a circuit court’s order granting a motion to dismiss a complaint is de novo.” Syl. Pt. 2, State ex
rel. McGraw v. Scott Runyan Pontiac Buick, Inc., 194 W.Va. 770, 773, 461 S.E.2d 516, 519
(1995).

        On appeal, petitioner argues that this Court should reconsider its prior decisions that have
interpreted West Virginia Code §§ 11-3-24 and 11-3-25 as requiring a party to both (1) file his
appeal; and (2) file the record before the board with the circuit court by the time set forth in West
Virginia Code § 11-3-25.3 Respondent counters that a similar request to revisit prior holdings was
made and rejected by this Court in Purple Turtle. In Purple Turtle, we found that the taxpayers did
not perfect their appeal to the circuit court, concluding as follows:

                . . . [W]e find no justification for deviation from the methodology
        established by statute and solidified by Rawl Sales[and Processing Co. v. County
        Comm’n, 191 W.Va. 127, 443 S.E.2d 595 (1994)] and In re Stonestreet[, 147
        W.Va. 719, 131 S.E.2d 52 (1963)]. Where . . . such record is not provided within
        thirty days, the appeal has not been properly perfected and must be refused. Based
        upon that standard, we hold that the Taxpayers’ appeal in the present case should
        have been refused due to their failure to comply with mandatory statutory
        jurisdictional requirements.

223 W.Va. at 762, 679 S.E.2d at 594 (Footnote omitted.) Thus, we determine that petitioner failed
to perfect his appeal to the circuit court by not filing with the court the record before the board as is
required by West Virginia Code §§ 11-3-24 and 11-3-25. Therefore, we conclude that the circuit
court did not err in dismissing petitioner’s appeal.
             For the foregoing reasons, we affirm.



        2
          In 2010, the Legislature amended West Virginia Code § 11-3-25 to permit the taxpayer to
file the record before the board “within thirty days after the petition for appeal is filed.” W.Va.
Code § 11-3-25(b).
        3
          In addition, petitioner challenges West Virginia Code § 11-3-25’s requirement that the
taxpayer’s appeal generally must be determined on the basis of the record made before the board
and also argues the merits of his appeal of why he believes the Assessor’s assessment of his
property was erroneous. We do not address these additional arguments because the circuit court
correctly dismissed petitioner’s appeal for a failure to file the record. See Discussion, infra.
                                                   2
                                        Affirmed.


ISSUED: January 30, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry




                                    3